 



EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

          This Amendment, dated as of January 25, 2005, is made by and between
ZILA NUTRACEUTICALS, INC., an Arizona corporation (“ZN”), ZILA BIOTECHNOLOGY,
INC., an Arizona corporation (“ZB”), ZILA PHARMACEUTICALS, INC., a Nevada
corporation (“ZP”), ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation (“ZS”),
OXYCAL LABORATORIES, INCORPORATED, an Arizona corporation (“Oxycal”)
(collectively, jointly and severally the “Borrower”), and WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”).

Recitals

          The Borrower and the Lender are parties to a Credit and Security
Agreement dated as of February 6, 2004, as amended from time to time (the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

          The Borrower has requested that certain amendments be made to the
Credit Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:

          1. Amendments. The Credit Agreement is hereby amended as follows:

               (a) Effective December 31, 2004, Sections 6.2(a) through 6.2(c)
are hereby deleted and replaced as follows:

(a) Quarterly Net Worth. The Borrower covenants that as of December 31, 2003,
the Guarantor had a Book Net Worth of not less than $50,000,000.00. The Borrower
covenants that, commencing with the fiscal quarter ending January 31, 2005 and
continuing each quarter thereafter, the Guarantor shall not achieve a Book Net
Worth decrease of more than the amounts set forth below as measured from the
last day of the immediately preceding fiscal year.

- 1 -



--------------------------------------------------------------------------------



 



                          Maximum Net       Quarter Ending     Worth Decrease  
   
January 31, 2005
      ($7,500,000.00 )    
April 30, 2005
      ($11,000,000.00 )    
July 31, 2005
      ($11,000,000.00 )    

(b) Monthly Net Worth. The Borrower covenants that commencing with the month
ending November 30, 2004 and continuing on the last day of each month
thereafter, the Guarantor’s Book Net Worth as of the last day of each such month
shall not be less than the amounts set forth below:

                   
November, 2004 through January, 2005
    $ 41,500,000.00      
February, 2005 through June, 2005
    $ 38,000,000.00      
July, 2005
    $ 39,000,000.00      

(c) Capital Expenditures. The Borrower and the Guarantor together will not incur
or contract to incur Capital Expenditures of more than $3,000,000.00 in the
aggregate during 2005 fiscal year.

               (b) Exhibit B of the Credit Agreement is hereby deleted and
replaced with Exhibit B attached hereto.

          2. Amendment Fee. The Borrower shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $15,000.00 in
consideration of the Lender’s execution and delivery of this Amendment.

          3. No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

          4. Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:

               (a) The Acknowledgment and Agreement of Guarantor set forth at
the end of this Amendment, duly executed by the Guarantor and Subordinated
Creditor.

               (b) A Certificate of the Secretary of the Borrower certifying as
to (i) the resolutions of the board of directors of the Borrower approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Certificate of Authority of the Borrower’s secretary
or assistant secretary dated as of

- 2 -



--------------------------------------------------------------------------------



 



February 6, 2004 continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to the Certificate of Authority of the
Borrower’s secretary or assistant secretary dated as of February 6, 2004, as
being authorized to sign and to act on behalf of the Borrower continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Borrower authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Borrower.

               (c) Such other matters as the Lender may require.

          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

               (a) The Borrower has all requisite power and authority to execute
this Amendment and to perform all of its obligations hereunder, and this
Amendment has been duly executed and delivered by the Borrower and constitutes
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

               (b) The execution, delivery and performance by the Borrower of
this Amendment has been duly authorized by all necessary corporate action and do
not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

               (c) All of the representations and warranties contained in
Article V of the Credit Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

          6. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

          7. No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default or Default Period under the Credit Agreement or breach, default
or event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.

- 3 -



--------------------------------------------------------------------------------



 



          8. Release. The Borrower and each Guarantor by signing the
Acknowledgment and Agreement of Guarantor each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

          9. Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses, including
the fee described in Section 2 above.

          10. Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first written above.

                          ZILA NUTRACEUTICALS, INC., an Arizona corporation    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   
 
                   

                          ZILA BIOTECHNOLOGY, INC., an Arizona corporation    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

                          ZILA PHARMACEUTICALS, INC., a Nevada corporation    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

                          ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation  
 
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

- 5 -



--------------------------------------------------------------------------------



 



                          OXYCAL LABORATORIES, INCORPORATED, an Arizona
corporation    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

                          WELLS FARGO BUSINESS CREDIT, INC.    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

- 6 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

          The undersigned, a guarantor of the indebtedness of the Borrower, as
defined above (the “Borrower”) to Wells Fargo Business Credit, Inc. (the
“Lender”) pursuant to a Guaranty dated as of February 6, 2004 (the “Guaranty”),
hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to the
terms (including without limitation the release set forth in paragraph 8 of the
Amendment) and execution thereof; (iii) reaffirms his or its obligations to the
Lender pursuant to the terms of his or its Guaranty; and (iv) acknowledges that
the Lender may amend, restate, extend, renew or otherwise modify the Credit
Agreement and any indebtedness or agreement of the Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the liability
of the undersigned under the Guaranty for all of the Borrower’s present and
future indebtedness to the Lender.

                          ZILA, INC., a Delaware corporation    
 
                        By   /s/ Andrew A. Stevens          

      Its   /s/ Vice President        

                   

- 7 -



--------------------------------------------------------------------------------



 



Exhibit B to Credit and Security Agreement

Compliance Certificate

     
To:
                                                              
 
   

  Wells Fargo Business Credit, Inc.
 
   
Date:
                                          , 2004
 
   
Subject:
  ZILA NUTRACEUTICALS, INC., an Arizona corporation, ZILA BIOTECHNOLOGY, INC.,
an Arizona corporation, ZILA PHARMACEUTICALS, INC., a Nevada corporation, ZILA
SWAB TECHNOLOGIES, INC., an Arizona corporation, OXYCAL LABORATORIES,
INCORPORATED, an Arizona corporation Financial Statements

In accordance with our Credit and Security Agreement dated as of ___, 2003 (the
“Credit Agreement”), attached are the financial statements of ZILA
NUTRACEUTICALS, INC., an Arizona corporation, ZILA BIOTECHNOLOGY, INC., an
Arizona corporation, ZILA PHARMACEUTICALS, INC., a Nevada corporation, ZILA SWAB
TECHNOLOGIES, INC., an Arizona corporation, OXYCAL LABORATORIES, INCORPORATED,
an Arizona corporation (collectively, jointly and severally the “Borrower”), as
of and for ___, ___(the “Reporting Date”) and the year-to-date period then ended
(the “Current Financials”). All terms used in this certificate have the meanings
given in the Credit Agreement.

          I certify (as an officer of the Borrower, but not in my personal
capacity) that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition and the results of its operations as of the date thereof.

Events of Default. (Check one):

¨ The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.

¨ The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.10(d) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.

I hereby certify to the Lender as follows:

¨ The Reporting Date does not mark the end of one of the Borrower’s fiscal
quarters, hence I am completing only paragraph ___below.

- 8 -



--------------------------------------------------------------------------------



 



¨ The Reporting Date marks the end of one of the Borrower’s fiscal quarters,
hence I am completing all paragraphs below except paragraph ___.

¨ The Reporting Date marks the end of the Borrower’s fiscal year, hence I am
completing all paragraphs below.

Financial Covenants. I further hereby certify that (as an officer of the
Borrower, but not in my personal capacity) the Borrower is in compliance with
the covenants set forth in Section 6(a) through (c) of the Agreement, except as
indicated below. The calculations made to determine compliance are as follows:

Covenant 6.2(a) Quarterly Net Worth

                              Quarter Ending     Maximum Net Worth Decrease    
  Actual      
January 31, 2005
    $ 7,500,000.00                
April 30, 2005
    $ 11,000,000.00                
July 31, 2005
    $ 11,000,000.00                

Covenant 6.2(b) Monthly Net Worth

                              Month Ending     Minimum Net Worth Required      
Actual      
November, 2004 through January, 2005
    $ 41,500,000.00                
February, 2005 through June, 2005
    $ 38,000,000.00                
July, 2005
    $ 39,000,000.00                

- 9 -



--------------------------------------------------------------------------------



 



Covenant 6.2(c) Capital Expenditures

                              Year   Maximum Allowable Capital
Expenditures       Actual      
2005
  $3,000,000.00                

     Attached hereto are all relevant facts in reasonable detail to evidence,
and the computations of the financial covenants referred to above.

                          ZILA NUTRACEUTICALS, INC., an Arizona corporation    
   
 
                   

  By                          

      Its            

                   

                          ZILA BIOTECHNOLOGY, INC., an Arizona corporation      
 
 
                   

  By                          

      Its            

                   

                          ZILA PHARMACEUTICALS, INC., a Nevada corporation      
 
 
                   

  By                          

      Its            

                   

                          ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation  
     
 
                   

  By                          

      Its            

                   

- 10 -



--------------------------------------------------------------------------------



 



                          OXYCAL LABORATORIES, INCORPORATED, an Arizona
corporation        
 
                   

  By                          

      Its            

                   

- 11 -